Citation Nr: 0206436	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  97-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for lumbar disc disease, with 
lumbosacral strain, from July 24, 1995?

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection and assigned a 10 percent evaluation for a chronic 
lumbosacral strain.  In November 2001, service connection was 
granted for lumbar disc disease, with a lumbosacral strain, 
and a 40 percent evaluation was assigned, effective March 17, 
1997.  

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


REMAND

By initial rating decision of February 1997, the RO granted 
service connection and assigned a 10 percent evaluation for a 
chronic lumbosacral strain secondary to bilateral flat feet.  
The veteran disagreed with the evaluation assigned, and in 
November 1997, filed a timely appeal to the Board.  

In the veteran's November 1997 VA Form 1-9, he requested a 
hearing before a Member of the Board.  In July 2000, he 
indicated that he desired a travel board hearing.  While a 
Decision Review Officer hearing was held in December 2000, to 
date, the veteran has not formally withdrawn his request for 
a hearing before a Member of the Board.  Accordingly, further 
action is in order.  38 C.F.R. § 20.700 (2001).

Finally, the claims file shows that prior to transferring the 
case to the Board, the record indicated the RO's receipt of a 
February 2002 VA examination report, as well as VA outpatient 
treatment records for the period from November 2000 to 
January 2002.  Unfortunately, a supplemental statement of the 
case was not issued by the RO following their receipt of this 
evidence.  As any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case, unless the appellant 
waives this procedural right, 38 C.F.R. § 20.1304(c) (2001), 
further action is in order.  38 C.F.R. §§ 19.31, 20.1304(c) 
(2001).  See also 67 Fed.Reg. 3099 (January 23, 2002).

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should review the record, to 
include consideration of the recently 
received VA outpatient treatment reports 
and the February 2002 VA examination 
report.  If any benefit sought on appeal 
remains denied the appellant must be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto.  

2.  If after readjudication of the claim 
the decision remains adverse to the 
veteran, the RO should schedule a travel 
board hearing as requested.  The RO must 
document any communication with the 
veteran concerning the scheduling of this 
hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


